                         IN THE UNITED STATES DISTRICT COURT


                             FOR THE DISTRICT OF DELAWARE



MARTIN E. FOUNTAIN,

                         Petitioner,

       V.                                                   Civ. Act No. 16-434-LPS


DANA METZGER,Warden, and ATTORNEY
GENERAL OF THE STATE OF DELAWARE,

                         Respondents.'



                                   MEMORANDUM OPINION



Martin E. Fountain. Pro se Petitioner.


Maria T. KnoE, Deputy Attorney General, Delaware Department ofJustice, Wilmington, Delaware.
Attorney for Respondents.




September 30,2019
Wilmington, Delaware

'Warden Dana Metzger has replaced former Warden David Pierce, an original party to this case. See
Fed. R. Civ. P. 11(d).
        y\
STARK,U.S. Districf Judge:

        Pending before the Court is an Application for a Writ of Habeas Corpus Pursuant to 28

U.S.C. § 2254 and an Amended AppEcation (hereinafter together referred to as "Petition") filed by

Petitioner Martin E. Fountain ("Petitioner"). (D.I. 1; D.I. 5) The State filed an Answer in

opposition. (D.I. 10) For the reasons discussed, the Court will deny the Petition.

I.      BACKGROUND


        In March 2003, a Delaware Superior Court jury found Petitioner guilty of two counts of

possession with intent to deliver cocaine, two counts of possession with intent to deliver cocaine

within 1,000 feet of a school, two counts of delivery of cocaiae within 300 feet of a park, two counts

of possession of drug paraphernalia, and one count of unauthorized use of food stamps. See

f' ountain v. State, 139 A.3d 837, 839 (Del. 2016). The Superior Court sentenced Petitioner to 103

years at Level V incarceration, suspended after thirty years and eight months for decreasing levels of

supervision. On August 18, 2004, the Delaware Supreme Court affirmed Petitioner's convictions

and sentences on direct appeal. See id.-, see also D.I. 10 at 1.

        On February 2,2007,Petitioner filed zpro se motion for post-conviction relief under

Delaware Superior Court Criminal Rule 61 ("Rule 61 motion"). (D.I. 10 at 1) The Superior Court

denied the Rule 61 motion, and the Delaware Supreme Court affirmed that decision on January 12,

2009. (D.LlOatl-2)

        On September 17,2013, Petitioner filed a pro se motion for correction of illegal sentence,

which the Superior Court denied. (D.I. 10 at 2) Petitioner filed a motion for reconsideration, which

the Superior Court denied as untimely. Petitioner appealed the Superior Court's denial of his

motion for correction of sentence, and the Delaware Supreme Court affirmed the Superior Court's

decision on August 19, 2014. (D.I. 10 at 2)
       On March 17, 2015,Petitioner filed a pro se motion for review of sentence and judgment of

reMef, seeking to modify his sentence of consecutive terms under Delaware's Amended Sentencing

Act, 11 Del. C. § 3901(d). See Fountain, 139 A.3d at 839. The Superior Court denied that motion on

April 30, 2015. p.L10at2)

       On May 12, 2015, Petitioner filed a motion to arrest judgment, asking to have his two

cocaine sentences run concurrently, not consecutively, pursuant to the Amended Sentencing Act, 11

Del. C.§ 3901(d). The Superior Court denied the motion on May 22, 2015, explaining that it would

not consider Petitioner's repetitive requests for reduction of sentence and declining to apply the

Amended Sentencing Act retroactively. SeeFountain,\'h9                   Petitioner appealed. On June

3, 2016, the Delaware Supreme Court affirmed the Superior Court's decision that the Amended

Sentencing Act applies only prospectively and, therefore, could not apply retroactively to Petitioner's

sentences that were imposed before the Act's effective date. Id. at 843.

11.    DISCUSSION


       A federal court may consider a habeas petition filed by a state prisoner only "on the ground

that he is in custody of the Constitution or laws or treaties of the United States." 28 U.S.C.

§ 2254(a). Claims based on errors of state law are not cognizable on federal habeas review, and

federal courts cannot re-examine state court determinations of state law issues. See Mullan^ v.

Wilbur, 421 U.S. 684, 691 (1975)("State courts are the ultimate expositors of state law."); Estelle v.

McGuire, 502 U.S. 62, 67-68 (1991)("[I]t is not the province of a federal habeas court to reexamine

state-court determinations on state-law questions.").

        In his sole ground for relief, Petitioner asserts that the Delaware Supreme Court violated the

Ex Post Facto clause when,in 2016,it affirmed the Superior Court's denial of his motion to have his

cocaine sentences run concurrently and held that Delaware's Amended Sentencing Act, 11 Del. C.
§ 3901(d), does not apply retroactively. (D.L 1; D.L 5) A brief historical summary is helpful in

understanding Petitioner's argument.

        When Petitioner was sentenced in 2003, he was subject the 1977 version of 11 Del. C.

§ 3901(d), which provided that "[n]o sentence of confinement of any criminal defendant by any

court of this State shall be made to run concurrently with any other sentence of confinement

imposed on such criminal defendant" Fountain, 139 A.3d at 840. On July 9,2014,"§ 3901(d) was

amended to give courts the discretion, with certain exceptions, to impose concurrent or consecutive

sentences of confinement." Hen^ p. State, 2019 WL 3211455,           n.4 (Del.July 16,2019). In May

2015, Petitioner filed a motion to arrest judgment, in which he asked to have the 2014 version of

§ 3901(d)("Amended Sentencing Act") applied to his case so that his two Level V fifteen year

sentences for his cocaine convictions,imposed in 2003, would run concurrently rather than

consecutively. The Superior Court refused to apply the Amended Sentencing Act retroactively and

denied Petitioner's motion on May 21,2015. Petitioner appealed that decision, arguing that the

Amended Sentencing Act permits a judge the discretion to modify a sentence entered before July 9,

2014 to reimpose concurrent terms ofimprisonment.

        On appeal, the parties submitted their respective arguments, which relied solely on Delaware

law. For instance, Petitioner, via an Amicus Curiae Brief, argued that Delaware's Savings Statute did

not bar retroactively applying the Amended Sentencing Act to prior criminal sentences. He also

argued that retroactively applying the Amended Sentencing Act would be consistent with prior

Delaware precedent permitting retroactive application of remedial or procedural statutes. (D.L 13-

15 at 13-43) The State argued that, as a general rule in Delaware, a defendant must be sentenced

under the law in effect on the date of the offense and that a defendant is not entitled to the benefit
of any amendatory change in the sentencing law occurring after the date of the offense unless the

amending legislation specifically provides for retroactive application. (D.I. 13-18)

        When affirming the Superior Court's decision, the Delaware Supreme Court expressly stated

that this "appeal involves the interpretation and application of Delaware's Amended Sentencing Act,

codified at 11 Del. C. § 3901(d), to determine if the Amended Sentencing Act is retroactive."

fountain, 139 A.3d at 839. The Delaware Supreme Court undertook a textual analysis of the

statutory language of the Amended Sentencing Act to ascertain legislative intent, noting that, as a

general rule,"statutory amendments operate prospectively unless the legislature expressly states, to

the contrary, that the amendments shall be retrospective." Fountain^ 139 A.3d at 841. The Delaware

Supreme Court held that the Superior Court correctly determined that the Amended Sentencing Act

was intended to act only prospectively because: 1) Delaware's General Assembly did not specifically

state that the statute applied retroactively; 2) there was no mechanism for offenders to seek to use

the amendment retrospectively; 3) consecutive sentencing remained mandatory for certain serious

crimes under the Act; and 4)in the future, judges only have discretion to impose concurrent

sentences for those crimes not included in the continuing statutory mandate of consecutive

sentences for certain serious crimes. See Fountain^ 139 A.3d at 841-43. In short, the Delaware

Supreme Court affirmed the Superior Court's denial of relief based upon settled Delaware law and

the court's own interpretation of state law.

        In this case. Petitioner's sole ground for relief challenges a state cotirt's interpretation of a

state sentencing statute based on state law, which does not assert an issue cognizable on federal

habeas review. See Luckett v. Carroll^ 2005 WL 2293911, at *6 n.7 (D. Del. Sept 21, 2005)(refusing

to consider claim that technical VOP did not warrant re-imposition of suspended prison sentence

for failing to allege federal question); see also McClec^v. Carroll, 416 F. Supp. 2d 283, 288 n. 3(D. Del.
2006). Although he attempts to cast his ground for relief in terms of an Ex Post Facto Clause

violation, the Ex Post Facto Clause is not implicated in this case.^ Petitioner's argument also fails to

establish a violatioo of his due process rights, because "nothing in the Constitutdon requires states to

apply their own decisions retroactively." Warren v. F^ler, 422 F.3d 132, 137 (3d Cir. 2005). As

explained by the Third Circuit, the Supreme Court's decision in Estelle v. McGuire "requires [federal

courts to] heed the state court's application of its own retroactdvity principles." F^ler, 422 F.3d at

137. For these reasons, the Court will deny the Petition in its entirety for failing to assert a proper

basis for federal habeas relief.^

III.    CERTIFICATE OF APPEALABILITY


        A district court issuing a final order denying a § 2254 petition must also decide whether to

issue a certificate of appealability. See 3d Cir. L.A.R. 22.2 (2011). A certificate of appealabihty is

appropriate when a petitioner makes a "substantial showing of the denial of a constitutional right"

by demonstrating "that reasonable jurists would find the district court's assessment of the

constitutional claims debatable or wrong." 28 U.S.C. § 2253(c)(2); Slack v. McDaniel, 529 U.S. 473,

484 (2000).

        The Court has concluded that the Petition does not warrant relief, and reasonable jurists

would not find this conclusion to be debatable. Accordingly, the Court declines to issue a certificate

of appealability.




^"To be eligible for habeas corpus based on a violation of the Ex Post Facto Clause, a petitioner must
show both a retroactive change in law or policy and that this change caused individual disadvantage
by creating a significant risk of increasing his punishment." PJchardson v. Pa. Bd. ofProbation and
Parole, 423 F.3d 282, 283 (3d Cir. 2005)(emphasis in original).

^ Petitioner recently filed a request for judgment as a matter of law. {See D.I. 19) This motion
will be denied as it does not provide any meritorious basis for the relief Petitioner seeks.
TV.    CONCLUSION


       For the reasons discussed, Petitioner's Application for a Writ of Habeas Corpus Pursuant to

28 U.S.C. § 2254 is denied in its entirety without a hearing. An appropriate Order wiU be entered.
